Citation Nr: 1506507	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-25 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for sleep apnea/hypopnea syndrome.

2.  Entitlement to service connection for CPAP kick phenomenon.

3.  Entitlement to service connection for syncope, to include as secondary to service-connected hypertension.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to June 2000.  He also had a period of reserves duty.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In November 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing.  A transcript of the hearing has been associated with the Veteran's claims folder.  During the hearing, the Veteran advised the VLJ that he was claiming service connection for syncope as secondary to his already-service-connected hypertension.  In Roebuck v. Nicholson, the Court of Appeals for Veterans Claims (Court) recognized that "although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim."  20 Vet. App. 307, 313 (2006).  Thus, the Veteran's new theory of entitlement, as shown on the cover page, does not constitute a new claim.  

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.
The issue(s) of entitlement to service connection for syncope, to include as secondary to service-connected hypertension, and TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's sleep apnea/hypopnea syndrome is not shown by the competent and probative evidence of record to be causally related to a disease, injury or event in service.

2.  The Veteran is service-connected for restless legs syndrome (RLS); his claimed CPAP kick phenomenon (which he described as kicking movement of the legs while sleeping) is not shown by the competent and probative evidence of record to be causally related to a disease, injury or event in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea/hypopnea syndrome are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  The criteria for service connection for CPAP kick phenomenon are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") in 2008.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

Letters dated in June 2010 and October 2010 satisfied the requirements of the VCAA.  Additionally, the claims file contains the Veteran's statements and a transcript of his testimony during his Board hearing in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claims that have not already been obtained and associated with the record.  

VA's duty to assist has also been satisfied.  The claims folder contains the Veteran's service treatment records, as well as post-service treatment records and a VA examination report dated in December 2013.  The claims file also contains the Veteran's Social Security Administration (SSA) records.  

Review of the VA examination shows that the examiner obtained a history of symptomatology and treatment from the Veteran, performed a comprehensive examination and provided a sound explanation for his opinion.  Accordingly, the Board finds the VA examination report adequate upon which to base a decision in this case.

Further, as noted above, in November 2014, the Veteran was afforded a Board video conference hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The hearing was held in compliance with the provisions of Bryant.  

Further, there is no assertion by the Veteran or his service organization representative that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  The Veteran's statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claims because the statements focus on such evidence and elements.  

During the hearing, the VLJ continually refocused the Veteran on the critical elements for establishing service connection for the disorders in question.  Accordingly, the Board finds that the VLJ complied with the duties set forth in Bryant, and the claims may be adjudicated based on the current record. 




Analysis

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 
38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d).   

The Court has held that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 




Entitlement to service connection for sleep apnea/hypopnea syndrome and CPAP kick phenomenon

The Veteran avers that he developed sleep apnea during active duty service and that the condition has been chronic ever since.  Specifically, he contends that his dentist prescribed a mouth guard for him to wear while sleeping in order to keep his air passageways open due to heavy snoring.  See Board video conference hearing transcript.  He also claims that the bruxism (teeth grinding) he experienced during service was a manifestation of sleep apnea.  Id.  

Review of the Veteran's February 1997 enlistment examination report showed no evidence of a pre-existing or then-existing sleep disorder.  There were also no complaints of, or treatment records pertaining to a diagnosis of sleep apnea during service.  An in-service dental record from August 1998 showed that the Veteran had a recent history of teeth fractures and bruxism.  The treatment notes also indicated that he used a hard night guard.  A March 1999 treatment record showed that the Veteran was provided with a soft mouth guard, noted as being "aesthetic."  April 1999 dental records show that he complained of chipping of his porcelain veneers.  However, while service treatment records show complaints of and treatment for such conditions as cold and flu-like symptoms, low back pain and bunions, there are no dental or medical records pertaining to complaints of, treatment for, or a diagnosis of sleep apnea or sleep-related breathing disorders, including hypopnea syndrome.  The Veteran's service separation examination, including his June 2000 medical assessment report, was also devoid of such findings. 

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The first documented evidence of a possible diagnosis of sleep apnea was in June 2002, when the Veteran was seen at the VA Medical Center (VAMC) with complaints of afternoon somnolence, which he attributed to his hypertension medication.  He also reported heavy nighttime snoring with episodes of gasping.  He specifically denied experiencing any of these symptoms prior to being placed on blood pressure medication and made no mention of having such symptoms during active duty service.  In December 2002, the Veteran underwent a polysomnogram at a private facility, which showed mild upper airway resistance syndrome, but no evidence of significant obstructive sleep apnea.  There was also no evidence of periodic limb movements.  A second sleep study in January 2003 yielded identical results.  Subsequent VA treatment records, dated in May 2009, show that the Veteran was receiving treatment for restless legs syndrome, but was not being treated for sleep apnea.  

In June 2010, he underwent another sleep study, which was positive for mild obstructive sleep apnea/hypopnea syndrome with mild oxygen desaturations.  The clinician diagnosed sleep apnea and recommended he use a CPAP (continuous positive airway pressure) device.  A third sleep study, conducted in January 2011, reveal minimal sleep apnea.

In December 2013, the Veteran was afforded a VA sleep apnea examination, and he  reported experiencing CPAP kick phenomenon.  Although the examiner opined that his sleep studies revealed incidences of leg movements less than required for a diagnosis of restless legs syndrome, the Veteran was previously granted service connection for restless legs syndrome in a September 2010 rating decision.  As to the sleep apnea, the examiner opined that the Veteran's disorder was less likely than not incurred in, or caused by service, to include the bruxism or prescribed mouth guard.  He explained that the Veteran's initial sleep study, performed in 2003, was negative for sleep apnea, indicating that the condition did not actually develop until later in his life.  Furthermore, he noted that the Veteran's dental records showed that the mouth guard was only prescribed for his dental issues.  

The Board has also reviewed the Veteran's treatment records supplied by SSA, which show that he is receiving Social Security Disability Insurance for a primary diagnosis of essential hypertension, and a secondary diagnosis of sleep-related breathing disorders.  Although these reports show treatment for sleep-related breathing disorders, there is no probative evidence that such disorders were caused or are otherwise related to the Veteran's active duty service.

The preponderance of the competent and probative evidence is against the Veteran's claims of entitlement to service connection for sleep apnea/hypopnea and CPAP kick phenomenon.  As previously discussed, in order to establish direct service connection, there must be competent medical evidence of a current disability or signs or symptoms of such, a disease or injury in service, and competent medical evidence linking the claimed in-service disease or injury to the current disability.  Here, the probative evidence fails to suggest any nexus between the Veteran's current sleep apnea and any incident of service.  Similarly, although the June 2010 sleep study indicated that the Veteran's periodic limb movements may represent self-limited CPAP kick phenomenon, not only was it was noted that clinical correlation was necessary, but also, as discussed above, the Veteran has already been service-connected for restless legs syndrome.  An award of service connection for CPAP kick phenomenon would constitute pyramiding, contrary to the provisions of 38 C.F.R. § 4.14 (2014).  In effect, the Veteran is not entitled to separate and additional ratings for his leg movements, as manifestations of a disability under multiple diagnoses (i.e., pyramiding) is to be avoided under 
38 C.F.R. § 4.14.

In addition to the medical evidence, the Board has considered the Veteran's testimony concerning the etiology of his claimed disorders.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), a complex neurological disorder, such as sleep apnea, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board places greater probative weight on the opinion of the VA clinician, a competent, experienced medical professional, than on the Veteran's lay statements.  

As the preponderance of the evidence is against the claim, the "benefit-of-the-doubt" rule is not applicable and the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).
 
  

ORDER

Entitlement to service connection for sleep apnea/hypopnea syndrome is denied.

Entitlement to service connection for CPAP kick phenomenon is denied.


REMAND

As noted above, the Veteran claims that he has syncope that is caused by his service-connected hypertension.  As he has never been provided with an examination for this disorder, remand for an examination is necessary.

The Veteran's claim for TDIU must be remanded for adjudication of an inextricably intertwined claim for service connection for syncope, to include as secondary to service-connected hypertension.  This claim is intrinsically-intertwined with the TDIU claim, thus the claims must be considered together.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's a VCAA letter informing him of how to substantiate a claim for service connection claimed as the result of another service-connected disability.  

2.  Obtain all available VA Pacific Islands HCS treatment records pertaining to treatment for syncope since January 2014 and associate with the e-folder.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

3.  Schedule the Veteran for an examination with an appropriate examiner to determine the etiology of his syncope.  ENSURE THAT ALL AVAILABLE TREATMENT RECORDS HAVE BEEN SCANNED INTO VBMS BEFORE THE VETERAN'S EVALUATION.  Any and all tests deemed necessary should be performed.  

(a) The examiner should be asked to review the medical records on file and any pertinent statements or testimony of the Veteran, and provide an opinion as to whether the Veteran's syncope was either (A) CAUSED, OR (B) AGGRAVATED BY (permanent worsening as opposed to temporary flare-ups or increase in symptoms) his service-connected hypertension.  THE EXAMINER MUST DETERMINE THE BASELINE AND CURRENT LEVEL OF SEVERITY OF THE SYNCOPE, BY REFERENCE TO VA'S SCHEDULE FOR RATING DISABILITIES (38 CFR PART 4).  ALL OPINIONS EXPRESSED MUST BE ACCOMPANIED BY A COMPLETE RATIONALE.

(b) The examiner should then be asked to provide an opinion as to whether the Veteran, based on his work history, level of education, and ALL SERVICE-CONNECTED DISABILITIES, but not his age or any non-service-connected disability, is unable to secure or follow a substantially-gainful occupation.  
The clinician is specifically asked to provide an opinion as to whether the Veteran's syncope is the primary cause of any inability to perform OR SUSTAIN meaningful employment.  

The examiner is also asked to provide an answer to the following:  Indicate the average number of syncope episodes PER WEEK.  

The examiner is asked to consider the following in formulating his/her opinions:

* Letter from VA physician, dated December 15, 2010, stating that there is no clear etiology for the Veteran's syncope.

* Letter from VA physician, dated May 25, 2010, stating that the cause of the Veteran's syncope has not been determined and recommending that he not drive.

* Letter from VA cardiologist, received October 31, 2011, noting a diagnosis of cough syncope and opining that, due to these episodes, the Veteran is not employable.

* Letter from VA neurologist, dated April 11, 2013, stating cause of syncope unknown and opining that Veteran should not drive or work for at least six months (until October 2013).

If the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history, and addresses such matters as whether a) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); 

b) the question falls outside of the limits of current medical knowledge or scientific development; c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or d) there are other risk factors for developing the condition.

4.  Thereafter, the AOJ should review the examination report to insure that the required development has been accomplished.  The issues on appeal should then be readjudicated.  If any issue on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


